Appeal by plaintiff from an order and judgment (one paper) of the Supreme Court, Putnam County, dated June 15, 1976, which, after a nonjury trial, inter alia, declared that the authorization of the defendant Superintendent of Banks permitting the intervener Mid-Hudson Savings Bank to open and occupy a branch office on Route 52 in the Town of Kent is not in violation of section 240 of the Banking Law. Judgment affirmed, with costs, on the opinion of Mr. Justice Walsh at Trial Term, which comprehensively reviews the facts in the record and the law applicable thereto. We merely add that plaintiff has failed to meet its burden of showing that the administrative determination that the two banks (in the Towns of Carmel and Kent) were not in the same "unincorporated village” (see Banking Law, § 240) was arbitrary, capricious or an abuse of discretion. The physical and official evidence clearly indicated the separateness of the communities (see Matter of Long Is. Nat. Bank v Superintendent of Banks of State of N. Y., 56 Misc 2d 979; cf. Union Sav. Bank of Patchogue v Saxon, 335 F2d 718, which remanded the proceeding because of the failure to consider such factors). Gulotta, P. J., Damiani, Rabin and Shapiro, JJ., concur. [87 Misc 2d 391.]